DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-3 and 5-17, there is no cited art that discloses a first node, a first component, a first leakage current, a second component, a second node, a second leakage current, a current mirror, a compensation current, a differential amplifier and an AC coupling connected and operative as recited in claim 1 and wherein “the differential amplifier is configured to control the feedback component to cause the second potential difference to track the first potential difference over a control-loop frequency bandwidth limited at least in part by the differential amplifier, and 
the AC coupling is configured to superimpose the AC-component of the first potential difference on the second potential difference so that the second potential difference tracks the first potential difference over an extended frequency bandwidth larger than said control-loop frequency bandwidth.”
No cited art discloses such an AC coupling component configured to superimpose the AC component of the first potential difference on the second potential difference such that the second potential difference tracks the first potential difference over a frequency bandwidth that is larger than the control-loop frequency bandwidth that is limited, in part by the differential amplifier as claimed.
Examiner agrees with Applicant that Vahid Far does not consider such a bandwidth and that the “AC components of the first potential difference beyond the bandwidth of at least the differential amplifier” “will be lost” (see page 8 of the arguments filed 6/22/22).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849